Exhibit 10.68

 

  CONFIDENTIAL TREATMENT REQUESTED. *********** INDICATES OMITTED MATERIAL THAT
IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
  

 

A.N.: 130339

AMD_00073593.0

AMENDMENT

Date of Amendment: June 1, 2012

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between MSCI Inc. (f/k/a Morgan Stanley Capital
International Inc.) (“MSCI”) and BlackRock Institutional Trust Company, N.A.
(formerly known as Barclays Global Investors, N.A.) (“Licensee”), as previously
amended. Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed in the Agreement.

 

  1. Exhibit A of the Agreement is hereby amended to add the ***********. For
the avoidance of doubt, the terms contained in Exhibit B of the Agreement shall
apply to all Funds based on the ***********; provided that in addition to
listing and trading the Funds on an U.S. domiciled exchange, Funds based on the
*********** also may be listed and traded on stock or security exchanges
domiciled in:

***********

***********

***********

***********

 

  2. Licensee shall pay MSCI an annual license fee per Fund *********** of the
Fund’s ***********, ***********. For the avoidance of doubt, the terms set forth
in this Section 2 shall apply only to Funds based on the ***********.

 

  3. All listed Funds must be issued, sold and traded on a public basis in
accordance with the applicable securities law. All other terms and restrictions
contained in Exhibit B shall apply.

 

  4. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. To the extent that any terms of this Amendment conflict
with any terms of the Agreement, the terms of this Amendment shall control. No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement and this Amendment.

 

  5. MSCI may terminate this Amendment with respect to the Index in the event
that Licensee does not list a Fund based on the Index on an exchange within
1 year of the date of this Amendment.

 

  6. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

LICENSEE: BlackRock Institutional Trust Company, N.A.   MSCI INC.   By   /s/
Timothy M. Meyer   By  

/s/ David Dalpe

Name   

Timothy M. Meyer

(printed)

 

Name

 

David Dalpe

(printed)

Title  

M. Director

  Title  

Vice President

LICENSEE: BlackRock Institutional Trust Company, N.A.     By  

/s/ Jenni A. Lee

    Name  

Jenni A. Lee

(printed)

    Title  

Director

   